Citation Nr: 0516604	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  94-44 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for conversion disorder, 
manifested by paralysis of the lower extremities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

In a September 1996 decision, the Board declined to reopen 
the claim after determining that new and material evidence 
had not been submitted.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in February 1999, the Court vacated the 
Board's September 1996 decision and remanded the case for 
further development.  In August 1999, the Board reopened the 
veteran's claim and remanded the case to the RO for 
additional development.  This case was further remanded to 
the RO in May 2001.  In a September 2002 decision, the Board 
denied the veteran's claim on its merits.  The veteran 
appealed this decision as well, and, in January 2003, the 
Court granted a joint motion to vacate and remand this 
decision.  The Board then remanded the case again in 
September 2003, and the case has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The evidence of record, on balance, does not support the 
finding that the veteran's conversion disorder is 
etiologically related to service.


CONCLUSION OF LAW

Conversion disorder, manifested by paralysis of the lower 
extremities, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1112, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran multiple VA examinations addressing his claimed 
disorder.  Also, there is no indication of additional medical 
records, or other evidence, that the RO should have obtained 
at this time.  In this regard, the Board notes that the RO 
sent the veteran a letter requesting additional evidence in 
September 2004, but no response has been received to date.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in the noted September 2004 letter.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted September 2004 "duty to assist" letter was 
issued subsequent to the appealed rating decision.  However, 
this rating decision was issued several years prior to the 
enactment of the VCAA, and the later letter was issued 
pursuant to the Board's prior remand.  Moreover, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including organic neurological disorders 
and psychoses, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that he was treated for lower extremity 
symptomatology on multiple occasions during service.  In 
November 1979, he complained of pain and an inability to walk 
on the left leg.  A muscle strain was assessed.  The veteran 
was seen in February 1980 for a tingling sensation in his 
hands and feet accompanied by chills.  He reported that he 
had to sit down during physical training because "things 
began to go black."  However, no diagnosis was provided.  
The next notation involving the lower extremities concerns 
treatment in July 1980 for a sprained ankle and a contusion 
of the low back and right thigh.  While the veteran was seen 
for alcohol abuse during service, no psychiatric treatment 
was indicated.

In January 1981, the veteran was seen at Naples Community 
Hospital in Naples, Florida for complaints involving 
paralysis of the legs.  The diagnosis was conversion hysteria 
and paralysis of the lower extremities.  In March 1981, the 
veteran was admitted to a VA facility for complaints of back 
pain after slipping on a banana peel and falling on his back.  
The hospital report contains a notation of back problems in 
service, with a two-week history of paraparesis that had 
spontaneously resolved.  As x-rays of the back were negative 
for abnormalities, the veteran's complaints were attributed 
to a conversion reaction.  An August 1984 VA hospital report 
also contains a diagnosis of conversion reaction, with 
paralysis of the lower extremities.   

In February 1991, the veteran was seen at Stormont-Vail 
Regional Medical Center in Topeka, Kansas for anesthetic 
complaints from the belt line down.  No evidence of bladder 
or bowel dysfunction was reported.  Testing to determine the 
cause of bilateral lower extremity weakness showed only a 
"lack of effort" on the veteran's part.  It was thus 
determined that there was no medical reason for his 
hospitalization.  Nevertheless, he remained hospitalized and 
was observed by nurses to ambulate independently from his bed 
to his wheelchair to the commode, during which time his lower 
extremities maintained their posture.  The diagnoses at 
discharge were hysterical versus voluntary weakness and 
lumbar strain.

The veteran underwent a series of VA examinations in the 
first half of 1993.  During a March 1993 psychiatric 
examination, he reported current paralysis from the waist 
down and was diagnosed with an adjustment disorder, with a 
depressed mood.  An April 1993 neurological examination 
report contains a diagnosis of possible multiple sclerosis 
and possible conversion disorder versus malingering disorder.  
A May 1993 neurological examination report indicates that 
somatosensory testing evoked potentials of both posterior 
tibial nerves were within normal limits, and a diagnosis of 
conversion disorder versus malingering was rendered.  An MRI 
of the lumbar spine revealed mild canal stenosis at L3-L4 and 
L4-L5 and pseudoarthrosis of L5-S1 on the left.  A brain MRI 
revealed some focal lesions, but lesions more typical of 
multiple sclerosis were noted to be absent.

In March 2000, the veteran underwent a VA peripheral nerves 
examination.  Based on a review of the claims file, an 
interview with the veteran, and findings from physical 
examination, the examiner determined that the veteran's 
description of episodic paraplegic attacks were consistent 
with either a conversion disorder or acute myelopathy.  The 
examiner further noted that there was no indication in the 
record that these episodes were incurred in or aggravated by 
the veteran's period of military service, as the first 
episode did not occur until after discharge.  The examiner 
then recommended that the veteran undergo an MRI of the 
thoracic and cervical spine to rule out the possibility that 
these episodes represent a transverse myelitis or vascular 
malformation of the spinal cord such as an arteriovenous 
malformation (AVM).  It also was recommended that 
electromyographic (EMG) and nerve conduction velocity (NCV) 
studies of the right lower extremity be performed to rule out 
the possibility of peripheral neuropathy as the cause of his 
sensory symptoms.  The distribution of the sensory loss 
keeping to the belt line was inconsistent with an organic 
deficit but was noted to possibly represent embellishment of 
an underlying organic deficit caused by peripheral 
neuropathy, radiculopathy, or spinal stenosis.  

In an addendum report, the examiner noted that EMG and NCV 
studies revealed no peripheral neuropathy or abnormality 
involving the peripheral nerves.  However, the examiner also 
indicated that the veteran's description of episodic 
paraplegia could be due to a cervical myelopathy secondary to 
cord compression from a protruding intervertebral disk.  It 
was thus recommended that the veteran be referred to 
neurosurgery to determine if they agreed.  

Also, in March 2000, the veteran underwent a VA psychiatric 
examination.  The examiner attributed the veteran's 
complaints to a diagnosis of conversion disorder.  In 
rendering this diagnosis, the examiner noted that the 
veteran's paralysis occurred after stressful events.  For 
instance, the examiner indicated that the veteran first 
experienced paralysis shortly after service when he was 
attacked by several men.  Paralysis also occurred when he 
argued with his wife, when his children were taken from him 
by social services, and when experiencing financial problems.  
In rendering this conclusion, the examiner cited the medical 
opinion contained in the March 2000 peripheral nerves 
examination report that the veteran's paraplegic attacks were 
consistent with either a conversion disorder or acute 
myelopathy.  

In May 2002, the veteran underwent a VA neurological 
examination, and a simultaneous examination and interview by 
a psychiatrist was also conducted.  The neurologist reviewed 
the claims file in conjunction with the examination.  Upon 
examination, the veteran had minimal symptomatology, other 
than sensory loss in the legs.  No significant weakness or 
bowel or bladder difficulties were noted.  The veteran did 
note an inability to achieve an erection for several years.  
He was alert, and his memory for recent and remote events, 
attention, concentration were good.  There was no evidence of 
muscle atrophy in the upper or lower extremities, and the 
examination revealed good bulk and normal tone.  Strength in 
the upper and lower extremities was within normal limits.  
Sensation was decreased in the lower extremities, with 
vibratory sensation absent in the lower extremities up to the 
knees bilaterally.  Position sense was absent in the toes.  
The veteran had a normal gait once he stood up.  

The examining neurologist noted that was impossible to state 
whether the complaint of intermittent paraplegia was due to 
conversion disorder or a pathological disorder causing a 
transient myelopathy.  That would have to be determined at a 
time when the veteran presented with specific symptoms.  
However, the absence of certain objective indicators (e.g., 
no abnormality shown on MRI) led the neurologist to opine 
that there was a 50 percent or greater likelihood that the 
complaint of paralysis was due to conversion disorder.   With 
regard to whether the conversion disorder was incurred in 
service, the neurologist noted that the first episode 
occurred after service, but the underlying emotional 
disturbance or psychiatric disorder that led to the 
conversion disorder "may have been present" when the 
veteran was in service.  

In the part of the examination report signed by the 
psychiatrist, this examiner opined that it was more than 50 
percent likely that the veteran's conversion disorder caused 
his complaints and that the conversion disorder began after 
the veteran's brief period of service.  As to whether the 
underlying emotional disturbance or psychiatric disorder was 
present in service, this was found to be not likely.  In this 
regard, it was noted that the veteran reported problems 
getting along with others not only in service but also 
earlier in life.  The examiner observed, as noted in the 
March 2000 psychiatric examination, that the paralysis 
occurred after stressful events happening first after service 
when he was jumped by a bunch of men when he was selling 
watermelons off the back of his truck.  This examination was 
noted to have its conclusions drawn in part based on findings 
of a contemporaneous neurological examination.  It was 
specifically noted that the veteran demonstrated signs and 
symptoms of antisocial personality disorder over his 
lifetime, including a history of quitting school despite 
claiming to have a good childhood, as well as problems with 
polysubstance abuse, legal issues, relationships, 
noncompliance with treatment for various problems, and 
difficulty with authority.  After a review of all of the 
pertinent factors, the psychiatrist entered the opinion that 
the veteran "did not acquire his conversion disorder as a 
result of his military service" and that the disorder did 
not render him incapable of gainful employment.  

As noted above, following the Board's September 2003 remand, 
the RO contacted the veteran in an effort to obtain further 
treatment records.  However, no response has been received 
from the veteran to date as to whether such records exist.

In this case, the veteran was treated for lower extremity 
symptoms in service and was diagnosed with a conversion 
disorder within one year following service.  However, the 
Board would point out that, despite his reported symptoms, 
the veteran was not diagnosed with an organic neurological 
disorder within one year following service.  Moreover, a 
conversion disorder is a somatoform disorder and, as such, a 
type of nonpsychotic mental health disorder.  38 C.F.R. 
§ 4.130, Diagnostic Code 9424.  As such, service connection 
may not be granted under 38 C.F.R. § 3.307 and 3.309 in this 
case.

The question thus becomes whether the veteran's current 
disorder is etiologically related to service.  In this 
regard, the Board has considered the noted May 2002 VA 
examination report.  The neurologist who conducted a portion 
of the examination noted that the veteran's conversion 
disorder "may" have been present in service, whereas the 
psychiatrist who conducted the other part of the examination 
found that this disorder began after service.

The Board is not in a position to determine which of these 
two examiners is more credible, as both examined the veteran 
and reviewed his claims file.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1990).  However, the Board has latitude 
to weigh the evidence and determine which opinion is of 
greater weight based on the language of the conclusions 
rendered by the examiners.  Here, the Board finds that the 
neurologist's opinion discusses a possibility, but not more, 
of an in-service etiology for the veteran's conversion 
disorder.  On the other hand, the psychiatrist stated more 
definitely and unreservedly that this disorder was not first 
manifested in service.  As the psychiatrist's opinion is more 
definite in nature, the Board accords her opinion greater 
weight.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  

Given the opinions described above, the Board finds that the 
medical evidence of record, on balance, supports the 
conclusion that the veteran's conversion disorder is not 
etiologically related to any incidents of service.  
Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions.  The Board is aware that the 
veteran is competent to provide testimony as to his symptoms.  
However, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
conversion disorder, manifested by paralysis of the lower 
extremities, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

The claim of entitlement to service connection for conversion 
disorder, manifested by paralysis of the lower extremities, 
is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


